Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ANDEXCHANGEACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-26119 UONLIVE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0629754 (IRS Employer Identification No.) 5/F, Guangdong Finance Building 88 Connaught Road West Hong Kong (Address of principal executive offices) 852-2116-3560 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes  No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes  No x Aggregate market value of the voting and non-voting common stock of the registrant held by non-affiliates of the registrant at March 27, 2012, computed by reference to the closing price of $0.31 at which the common stock was last sold on that date:$184,870 As of March 27, 2012, there were outstanding 1,996,355shares of the issuer's common stock, par value $.001. RDGPreambleEnd TABLE OF CONTENTS Page Part I Item 1. Business 3 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 - 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 29 Part III Item 10. Directors, Executive Officers and Corporate Governance 29 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accounting Fees and Services 35 Part IV Item 15. Exhibits, Financial Statement Schedules 35 Signatures 37 2 Table of Contents PART I Item 1.Business CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This annual report on Form 10-K under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussion under "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as those discussed elsewhere in this Form 10-K. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-K that are not historical facts are forward-looking statements. History of Our Company We were incorporated in the State of Nevada on January 29, 1998 under the name Txon International Development Corporation to conduct any lawful business, to exercise any lawful purpose and power, and to engage in any lawful act or activity for which corporations may be organized under the General Corporation Laws of Nevada. On August 14, 2000, pursuant to a share exchange agreement dated August 10, 2000, by and among Main Edge International Limited (“Main Edge”), Virtual Edge Limited (“Virtual Edge”), Richard Ford, Jeanie Hildebrand and Gary Lewis, we acquired from Main Edge all of the shares of Virtual Edge (the “Acquisition”) in exchange for an aggregate of 1,961,175 shares of our common stock, which shares equaled 75.16% of Txon International’s issued and outstanding shares after giving effect to the Acquisition. On September 15, 2000, Txon International Development Corporation changed its name to China World Trade Corporation (“CWTD”). On March 28, 2008, CWTD entered into a Share Exchange Agreement (the “Exchange Agreement”) by and among CWTD, William Tsang (“Tsang”), Uonlive Limited, a corporation organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China (“Uonlive”), Tsun Sin Man Samuel, Chairman of Uonlive (“Tsun”), Hui Chi Kit, Chief Financial Officer of Uonlive (“Hui”), Parure Capital Limited, a corporation organized and existing under the laws of the British Virgin Islands and parent of Uonlive (“Parure Capital”).Upon closing of the share exchange transaction contemplated under the Exchange Agreement, Tsun and Hui transferred all of their share capital in Parure Capital to CWTD in exchange for an aggregate of 150,000,000 shares of common stock of the Registrant and 500,000 shares of Series A Convertible Preferred Stock of the Registrant, which is convertible after six months from the date of issuance into 100 shares of common stock of the Registrant, thus causing Parure Capital to become a direct wholly-owned subsidiary of the Registrant. On July 2, 2008, the proposal to amend the articles of incorporation to change the name of the corporation to Uonlive Corporation was approved by the action of a majority of all shareholders entitled to vote on the record date and by CWTD’s Board of Directors. CWTD desired to change its name to truly reflect its new business as a holding company for Uonlive Limited, and possibly other companies that may be acquired in the future by the company (the “Company” or “Uonlive”). On May 15, 2009, the Company approved the 1 for 100 reverse split of its common stock. The Company and subsidiaries are hereinafter collectively referred to as the “Company.” Overview of Our Company’s Business Uonlive is a leading private online multimedia company established in July 2007 with its headquarters in Hong Kong, China.The main business of Uonlive is operating an online radio station, a kind of virtual community able to provide the public with free online radio services, and mainly targets a younger listening audience. In Uonlive, all the people are involved in the Multimedia Communication Platform (MCP).Uonlive is the abbreviation for “You Are on Live,” which means no matter where you live around the world, Uonlive’s information can be transmitted to you. With online radio, there are no geographic boundaries. Uonlive provides multi-division entertainment programs through live-audio-radio and audio-on-demand. Audio-on-demand allows the listener to choose his or her own programming.Uonlive also utilizes the most advanced technologies for DJs and audiences to control their broadcasting techniques. Uonlive is also endeavoring to develop new radio receiving techniques. For example, in the future, Uonlive will distribute online radio programs for communication products including mobile, family electronics, etc., anytime and anywhere. 3 Table of Contents Different from traditional radio stations, Uonlive is continuously adding more interactive features, including online live voting, chat rooms, blogs, download service,an online player and more in order to reach increased audiences. In addition, Uonlive provides professional training courses to DJs.It is committed to developing new radio personalities by providing professional and systematic training programs. After completion of the courses, the participants are qualified to take part in large-scale activities and ceremonies. Such opportunities work for the mutual benefit of the online station and the participant. Currently, Uonlive has 50 DJs hosting online radio programs. Uonlive has over 16 diversified channels, which operate 24-hours a day.No matter when and where, listeners can hear Uonlive voices anytime. Our executive office is located at 5/F, Guangdong Finance Building, 88 Connaught Road West, Hong Kong. Our Corporate Structure Products and Services Uonlive operates online radio by using audio or video data that can be converted into the desired format and directly transmitted onto the Internet.Whenever the listeners log into the website, they can download the audio information they desire, and broadcast this information out through the related software such as Realplay or Winamp.Online radio does not use satellite frequency bands and resources, therefore the broadcast is influenced by the network bandwidth available. In Uonlive, all the people are involved in the multimedia communication platform.This virtual community is able to provide the public with free online radio services.Currently Uonlive focuses on the following products and services: (1)Air Time – Started from 16th September 2007; – Unlimited airtime, no boundary, flexibile and expandable; – Sixteen different online radio channels; – Over 90 DJs; – About 370 programs through 16 channels; – Existing 93,000 registered members, 16-25 sectors. (2)UJ on demand – Anyone can become a UJ; – UJ status can be upgraded to a senior level depending on how many programs the users get involved in, how many programs users update or are in charge of and also the download rates or response rate from the audiences; – The higher the rank, the more airtime users can operate; – Own your own radio channel with specific topics. 4 Table of Contents (3)U on Ad – The audience members can record their own advertisement in audio and upload to Uonlive; – UJ can pick different categories of products and record the advertisement, and post on Uonlive; – Advertisement on demand with target customers, and advertisement with hit rate record; – Target customers can allocate target products; – Become a yellow page, youth and recommendation specialist on particular products; – Different UJs become specialists on particular products in specific industries. (4)U PR Network – Through its UJ’s, members’ database, and clients, Uonlive has established a public relations (PR) Network.; – Building awareness and a favorable image for clients through our network and closely monitoring numerous media channels for public comments. Currently, we focus and market our products in the following industries, where we believe our capabilities and networks are easily utilized: ·Sports ·Tourist ·Property ·Music ·Wedding ·Comics/Games ·Supernatural Science ·Online Shopping Online Radio Industry Overview Industry Background Online radio is a broadcasting media which is transmitted through the Internet.A radio server is set up on Internet websites and provides radio programming through media play software.As a result, the listeners are able to listen, watch, and read radio programs through their own computers.The programs of online radio include audio, video, multi-media and text contents.Online radio is one of the major Internet media that provides online audio and video programming services. According to the statistics of eTForecasts, worldwide Internet users at the end of 2010 accounted for 297 per every 1,000 people, or 2.03 billion globally, and an estimated 2.8 billion users are predicted within the next five years. China Internet Network Information Center statistics indicate that by the end of 2011 China had 513 million Internet users, an increase of 4% from 2010, now surpassing the number of Internet users in the U.S.By 2015, Internet users in Asia Pacific countries are expected to increase to 1.4 billion, approximately 48.4% of total user share worldwide. A study of the Radio Advertising Bureau (RAB), which has more than 7,000 members in U.S. and other countries, showed annual advertising revenue in the U.S. of US$17.4 billion for the year 2011, up 1% from 2010. RAB statistics show that digital revenue grew the most, up 15% to $709 million in 2011. According to iResearch, China Internet advertising total revenue reached US$8.11 billion in 2011, up 57.3% from 2010. iResearch forecasts that total internet advertising revenue will exceed US$15.85 billion in 2013. Moreover, Borrell Associates “9th Annual Benchmarking Report: Benchmarking Local Online Media, A 2010 Revenue Survey,” concludes that the economic downturn over the past three years has forged a new landscape for local online media.The report forecasts slow online revenue growth for traditional radio broadcasters providing streaming online radio, which captured only 2.1% of all local online advertising spent in 2010.The Borrell study finds that the radio industry’s lack of attention to the Internet opportunity is the reason for the lackluster performance in Internet sales.However, the report indicates that radio groups that focus on online radio-interactive services support Borrell’s theory that the niche approach beats the mass-media approach when it comes to attracting advertisers. In addition, in a blog posted on March 17, 2011 by Mark Ramsey of Mark Ramsey Media LLC entitled “What Business is Radio In?” he states that radio is, broadly speaking, in the media business. He argues that online radio is, or should be, in the business of connecting consumers and advertisers across all platforms for the benefit of both in the local markets they serve.Mr. Ramsey further states that it is online radio’s job to create content that attracts and enchants consumers, not just listeners, as well as content that attracts and enchants clients who value those consumers and benefit directly from their actions.He makes the point that the world is now about infinite choice where only quality, value-laden content will capture consumers’ attention and where control is in consumers’ hands.This indeed is an area where online only radio groups can excel. 5 Table of Contents According to Arbitron/Edison Media Research report “Infinite Dial 2010 & 2011,” the online radio audience reached 89 million monthly listeners 12+ in the U.S. in 2011. The report also projects that there will be 6,000 streaming stations by 2012. It further indicatesthat radio’s digital platforms will focus on: hyperlocal sites–branded and non-branded stations sites that will serve as an entertainment source delivering local events, news, weather and sports updates; on-demand audio–offering sports, music, information and entertainment downloads whenever the listener wants its; audio on mobile–with an average of 4 hours per week spent listening to audio contents on cell/smart phones and radio apps among the top 10 free app downloads; and listener interactivity–providing listener driven radio by offering listeners real-time control of a radio station’s programming through text messages, instant messages, emails, tweeting, etc. Characteristics of Online radio Currently, the most popular online radio is live radio and audio-on-demand radio programs. The live online radio is similar to traditional radio, which provides audio programs according to a scheduled program list on the Internet. By contrast, audio-on-demand online radio provides radio programs on the website, and audiences are able to play their favorable programs on their demand. The following is a comparison of online radio to traditional radio broadcasting: – Online radio programs are targeted to more specialized and defined audiences.Online radio segments its listening audience more than traditional radio. – – Online radio audiences are able to listen to radio programs in their free time and can avoid being stuck to listening to traditional radio programs in a synchronous manner. Online radio audiences are able to select programs on demand and enjoy real-time news, music, and other programs. – Online radio audiences are able to mutually interact and communicate with broadcast hosts more closely and quickly through MSN, mobile messaging, blogs and radio Forum, as well as hot-line telephone, etc. – Online radio is able to utilize news and program resources of traditional broadcast stations, which is complementary to that provided by traditional broadcast stations. Competition Our competitive strategy and competitive advantages include the following: (1)Simple equipment, no boundary and time constraints. The cost to establish an online radio station is very low, not only the hardware but also the technology.In theory, any person who has a computer, a microphone, and software can have a radio station of his own.Moreover he can recruit DJs from all over the world through the network.All programs are stored on the site, and are saved in a database.People can retrieve a specific program that they missed and listento it at any time, any place. Therefore, it enables the acceptance rate to be greatly increased. (2)Utilize audience interaction. In the online network, DJs can chat with audiences through instant communication tools such as QQ, MSN, Forum Posting and SMS to achieve instant interaction.They can immediately experience the interaction with audiences and re-arrange the programs according to the audience’s needs.The interactive forms of communication have made a greater variety of entertainment more widely available. (3)Strong personalization features and more attractive to young people. At present, many hosts or DJs are the broadcast reporters and editors, thus showing the greatest personality in the programs.Such characters can often attract listeners, especially the young people pursuing personality in their DJs.Uonlive is a special form of personalized media, and has many types of radio programs. (4)Wide range of interactive methods for transmission. Uonlive can also use the resources and technical means of the network to achieve transmission of audio-visual language.The audience not only can see a program through video, the face of a host if it is music, but also at the same time enjoy the songs of the music videosThis transmission ability greatly raises the visibility of the programming.In addition, the continual development of network technology provides a platform for all Internet users that can become a potential radio audience. (5)Significant information, easy for sourcing what the users need. Users can choose programs depending on their preferences and favorites. They can easily skip Internet advertising on the home page, and also can tune into the world's radio and listen to what they prefer. 6 Table of Contents (6)Advanced technology is a strong support to the growth of online radio, and technological development a means for change. Uonlive uses Internet Audio Radio and Audio-on-Demand, and makes full use of advanced interactive features, to present the most diversified entertainment programs.In addition, Uonlive uses the most advanced equipment and the latest technology, to helpthe audience more easily master and control the skills of radio.In the future, it will bring “Anytime, Anywhere” radio to communication products such as mobile phones, or even on the stereo such as stationary units or any mobile unit that has an Internet browser. More importantly, Uonlive does not need to download or install any software, which makes its use simpler and more convenient.The powerful website does all this and can even support keyword search. In addition, we have launched mobile apps for iphone and ipad on June 2010 in order to reach more audiences. However, we cannot assure you that we will compete successfully with any of our current or future competitors. Future Plans Our Plan for Increasing Revenue and Cutting Costs — We will launch new service targeting manufacturers who need our platform as an advertising agent and our UJs as their sales agents to increase their sales. — We will increase our broadcasting channels with different popular categories to increase our revenue from selling of air time, — We will provide free training to people who want to be UJs and UJs are part of our sales team who sell our products through their personal network. Our sales department will also provide sales techniques to UJs. — We will co-operate with local newspapers and magazines to bundle our services and products together with newspaper and magazine advertisements in one package to expand our revenue — Our direct cost of sales will be based on commissions paid to UJs, which will not increase our cost unevenly. — We are in the process of developing a “point to point” technology which will improve our number of online audiences without increasing the bandwidth, so as to reduce the cost. How do we intend to expand our programming and technology? — We plan to raise adequate capital over the next three years — We plan to purchase technology that has come down in price. — We plan to acquire other online radio stations with positive cashflow — We plan to acquire software development companies that specialize in our field and these companies will have mutual benefits for us after acquisition — We plan to expand our programs through our training of UJs — We will use demographics to determine the attitudes and tastes of particular segments of the population in order to connect with our audiences and acknowledge other aspects of audience member’s lives to keep them coming back to our channels and programs — We are in the process of developing a point-to-point technology which will reduce the usage of bandwidth. Growth Strategy Uonlive’s vision is to be the largest online radio station in the world. Management intends to grow Uonlive’s business by pursuing the following strategies: — Grow capacity and capabilities in line with market demand increases — Enhance leading-edge technology through continuous innovation, research and study — Continue to improve operational efficiencies — Build a strong market reputation to foster and capture future growth in Hong Kong Sales and Marketing Uonlive has established an extensive sales network throughout Hong Kong and in bordering locations in China.It has a Sales and Marketing Department with fourstaff members. Source of Income. Our main source of income is from airtime sales.The airtime sales may be a combination of air time and other services that Uonlive has the capabilities to supply, which includes website banner sales, public relations service and downloading from a clients’ database through our network. 7 Table of Contents Advertising Customers For the twelve month period from January 1, 2011 to December 31, 2011 the Company achieved revenues of $15,415.The revenue was generated from one single customer namely Dbtronix (Far East) Ltd. Intellectual Property.At present, the Company has no trademarks or other intellectual property. Regulation Regulation of Telecommunications Internet information services in China are governed by the Telecommunications Regulations issued on September 25, 2000 by the State Council. The Telecommunications Regulations categorize all telecommunications businesses in China as either basic telecommunications businesses or value-added telecommunications businesses. The Catalog of Classes of Telecommunications Businesses (updated on February 21, 2003 and effectiveas of April 1, 2003) that is attached to the Telecommunications Regulations provides that an Internet information service is a value-added telecommunications business. According to the Telecommunications Regulations, any commercial operator of telecommunications businesses in China must obtain an operating license from MII or provincial-level communications administrative bureaus (“CAB”). The Telecommunications Regulations also set forth extensive guidelines with respect to various aspects of telecommunications operations in China. The Administrative Measures for Telecommunications Business Operating Licenses (the “Telecom License Measures”) were promulgated by MII on December 26, 2001 and became effective as of January 1, 2002. The Telecom License Measures, which are formulated in accordance with the Telecommunications Regulations, set forth the types of licenses required to operate a telecommunications business and the procedures for obtaining such permits. With respect to licenses for value-added services, the Telecom License Measures draw a distinction between licenses for business conducted in a single province (which are issued by CAB) and licenses for inter-provincial activities (which are issued by MII). Regulation of Internet Content The Internet Measures set forth a list of prohibited types of content. Duly licensed Internet content providers (ICPs) are required to monitor their websites, including chat rooms and electronic bulletin boards, for prohibited content and remove any such content that they discover on their websites. In addition, some of the specific types of prohibited content are vague and subject to interpretation. Therefore, the responsibilities and the potential liabilities of ICPs are unclear. ICPs are subject to an array of other regulations with respect to types of content and services, for which providers must obtain approval from various government agencies. ICPs in the more sensitive or regulated areas (that is, news, publication, education, medical care, pharmaceuticals and medical apparatuses and instruments) are required to be examined by the authority in charge of the relevant area prior to applying for an operating permit. The posting of news on websites and the distribution of news over the Internet are highly regulated and can only be engaged in by ICPs that have been specifically approved to do so. The Provisional Administrative Measures Regarding Internet Websites Carrying on the News Posting Business issued by the State Council News Office and MII in November 2000 stipulate that only ICPs that are government-authorized news units may operate online news posting business that post news reported by such ICPs.Other ICPs may apply to the State Council News Office for approval to post on their websites news supplied under contract by approved news providers, a copy of which shall be filed with the applicable provincial requirements with respect to facilities and experience personnel that must be met by applicants for approval to post news on their websites. Regulation of Online Advertisements ICPs require approval from the State Administration for Industry and Commerce (SAIC) or its relevant local branches to carry advertisements on their websites.Uonlive does not have such approval, but Uonlive is incorporated in Hong Kong which is not under the Chinese regulations. Employees. We currently have 16 employees and 99 UJs working for our company.We believe our future success will depend in large part upon the recruitment of more experienced UJ’s and management officers; and our ability to attract and retain sales and marketing personnel.There can be no assurance that we will retain our key sales and marketing employees or that we can attract, assimilate or retain other highly qualified sales and marketing personnel in the future.None of our employees are subject to any collective bargaining agreements. 8 Table of Contents Item 2.Properties The Company is committed to lease office spaces in Hong Kong from a related party under a non-cancelable operating lease agreement, with fixed monthly rentals, for a term of 2 years expiring in March 2013. Costs incurred under the operating lease, which are considered to be equivalent to the market rate, are recorded as rental expense and totaled approximately $92,485 and $92,670 for the years ended December 31, 2011 and 2010, respectively. As of December 31, 2011, the Company has future minimum rental payments of approximately $115,800 in the next fifteen months, under a non-cancelable operating lease. Item 3.Legal Proceedings We know of no material, active or pending legal proceedings against us, our subsidiaries or our property, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholders are an adverse party or have a material interest adverse to us. Item 4.Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on a limited basis on the OTCQB tier of OTC Markets Group inter-dealer quotation and trading system under the symbol “UOLI.” The quotation of our common stock on the OTCQB does not assure that a meaningful, consistent and liquid trading market currently exists. We cannot predict whether a more active market for our common stock will develop in the future. In the absence of an active trading market: (1)Investors may have difficulty buying and selling or obtaining market quotation; (2)Market visibility for our common stock may be limited; and (3)A lack of visibility of our common stock may have a depressive effect on the market price for our common stock. The following table sets forth the range of bid prices of our common stock as quoted on the OTCQB during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Our common shares are issued in registered form. Interwest Transfer Co., Inc., 1981 East 4800 South, Ste 100, Salt Lake City, UT84111, Tel: (801) 272-9294, is the registrar and transfer agent for our common stock. From January 1 to March 27, 2012, the highest and lowest prices of our common shares on the OTCQB were $0.31 per share and $0.27 per share. On March 27, 2012, the closing price of our common stock on the OTCQB on the last day it traded before the filing of this Annual Report was $0.31 per share. 9 Table of Contents As of March 27, 2012, there were 91 shareholders of record of 1,996,355 outstanding shares of common stock of the Company, not including approximately 5,000 holders of our shares in street name. Dividends We have not previously paid any cash dividends on our common stock and do not anticipate paying dividends on our common stock in the foreseeable future. It is the present intention of management to retain any earnings to provide funds for the operation and expansion of our business. Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operation, financial condition, contractual and legal restrictions and other factors the board of directors deem relevant. Equity Compensation Plans As of December 31, 2011, we did not have any equity compensation plans. Recent Sales of Unregistered Securities We have not recorded any sales of unregistered securities during the reporting period. Purchases of Equity Securities by Issuer and Affiliated Purchasers We have not repurchased any of our common stock and have no publicly announced repurchase plans or programs as of December 31, 2011. Item 6. Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This discussion contains forward-looking statements. The reader should understand that several factors govern whether any forward-looking statement contained herein will be or can be achieved. Any one of those factors could cause actual results to differ materially from those projected herein. These forward-looking statements include plans and objectives of management for future operations, including plans and objectives relating to the products and the future economic performance of the company. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, future business decisions, and the time and money required to successfully complete development projects, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the company. Although the company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of those assumptions could prove inaccurate and, therefore, there can be no assurance that the results contemplated in any of the forward-looking statements contained herein will be realized. Based on actual experience and business development, the company may alter its marketing, capital expenditure plans or other budgets, which may in turn affect the company's results of operations. In light of the significant uncertainties inherent in the forward-looking statements included therein, the inclusion of any such statement should not be regarded as a representation by the company or any other person that the objectives or plans of the company will be achieved. OVERVIEW The predecessor of Uonlive Corporation was incorporated in the State of Nevada on January 29, 1998 under the name Txon International Development Corporation to conduct any lawful business, to exercise any lawful purpose and power, and to engage in any lawful act or activity for which corporations may be organized under the General Corporation Laws of Nevada.On August 1, 2008, the Company changed its name to Uonlive Corporation. On March 28, 2008, the Company entered into the Exchange Agreement with Tsang William, Uonlive Limited, Tsun Samuel, Hui Chi Kit and Parure Capital Limited. Upon closing of the Share Exchange on March 31, 2008, Tsun and Hui delivered all of their share capital in Parure Capital to the Company in exchange for 150,000,000 shares of common stock of the Company and 500,000 shares of Series A Convertible Preferred Stock, resulting in Parure Capital becoming a wholly owned subsidiary of the Company and Uonlive becoming an indirect wholly owned subsidiary of the Company. 10 Table of Contents As a result, post reverse split, 495,566 shares of the Company’s common stock were outstanding immediately prior to the closing of the Share Exchange, and 1,995,659 shares of the Company’s common stock were outstanding immediately after the closing of the Share Exchange. In addition, 500,000 shares of Series A Convertible Preferred Stock were outstanding immediately after the closing of the Share Exchange. Of these shares, approximately 263,559 shares represented the Company’s “public float” prior to and after the Share Exchange. The 1,500,000 shares of common stock and 500,000 shares of Series A Convertible Preferred Stock issued in the Share Exchange were issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933, as amended (the “Securities Act”). The shares in the public float will continue to represent the shares of the Company’s common stock held for resale without further registration by the holders thereof. After the Share Exchange, Uonlive becomes our operating subsidiary. On May 19, 2009, we approved a 1:100 reverse stock split (the “Reverse Split”) of our common stock and an amendment to our Articles of Incorporation to effectuate the Reverse Split. Uonlive is a leading private online multimedia company incorporated in April 2007 with its headquarters in Hong Kong, China. It is one of the members of Jingu Group. The main business of Uonlive is operating an online radio station, a kind of virtual community able to provide the public with free online radio services, and mainly targets the younger listening audience. Uonlive is the abbreviation for “You Are on Live”, which means no matter where you live around the world, Uonlive’s information can be transmitted to you. With online radio, there are no geographic boundaries. Uonlive provides multi-division entertainment programs through live-audio-radio and audio-on-demand. Audio-on-demand allows the listener to choose his or her own programming.Uonlive also utilizes the most advanced technologies for DJs and audiences to control their broadcasting techniques. Uonlive is also endeavoring to develop new radio receiving techniques. For example, in the near future, Uonlive will distribute online radio programs for communication products including mobile, family electronics etc., anytime and anywhere. Different than traditional radio stations, Uonlive is continuously adding more interactive features, including online live voting, chat rooms, blogs, download service, an online player and more in order to reach increased audiences. In addition, Uonlive provides professional training courses to DJs.It is committed to developing new radio personalities by providing professional and systematic training programs. After completion of the courses, the participants are qualified to take part in large-scale activities and ceremonies. Such opportunities work forthe mutual benefit of the online station and the participant. Currently, Uonlive has over 90 DJs hosting online radio programs. Currently Uonlive has over 16 diversified channels, which operate 24-hours a day.No matter when and where, listeners can hearUonlive voices anytime. Our objective is to develop and provide diversified programming that has an upbeat message for anyone who listens. We will use advanced technologies to provide a variety of interactive channels through a Multimedia Communication Platform to give the audience impressive and fun radio shows. Development of Our Business The commercial market for the Internet only (pure play) online radio business is developing rapidly. Many large competitors have been formed or are in the process of being formed to take advantage of an expanding market. The commercialization of the Internet has effectively promoted the development of online radio communication technologies. The significant business opportunities inherent in online radio will cause the utilization of the various kinds of equipment necessary for an online radio station. Our development strategies include opening up new channels, attracting more members, strengthening and diversifying online programs, selling or renting our channels, attempting to develop a “U outlet,” and later attempting co-operation with Karaoke, and developing a voice-ecard for our stations. Uonlive will also sell its commercial products to users through its multimedia communication platform. Our objective is to develop and provide diversified programming that has an upbeat message for anyone who listens. We will use advanced technologies to provide a variety of interactive channels through a Multimedia Communication Platform to give the audience impressive and fun radio shows. Our revenue model is to (1) sell air time or spot time to customers in different time sections with a tailor made package to be designed for each customer, which package may contain a number of air or spot times with a time frame of, say, 30 seconds, (2) to sell title sponsorships to customers for each program, and (3) to sell banner advertisements on our website. We planned to have eight banners this year for customers to place their advertisements. 11 Table of Contents Management believes that Uonlive has a niche market in the online radio industry in Hong Kong. The prospect for this industry is enormous with high margin potential. Uonlive is the pioneer in this market and hopes to be the leader, taking the largest market share in the coming years. RESULTS OF OPERATIONS The following table shows the financial data of the consolidated statements of operations of the Company and its subsidiaries for the years ended December 31, 2011 and 2010. The data should be read in conjunction with the audited consolidated financial statements of the Company and related notes thereto. For the year ended December 31, 2011 US$ '000 For the year ended December 31, 2010 US$ '000 OPERATING REVENUES GROSS (LOSS) PROFIT OPERATING EXPENSES: Sales and marketing expense ) ) General and administrative ) ) TOTAL OPERATING EXPENSES ) ) Loss from operations ) ) Income tax expense - - NET LOSS ) ) Other comprehensive income: -Foreign currency translation (loss)/gain COMPREHENSIVE LOSS Net loss per share – Basic and diluted $ US(0.27 ) $ US(0.41 ) Weighted average number of shares outstanding – Basic and diluted FISCAL YEAR ENDED DECEMBER 31, 2011COMPARED TO YEAR ENDED DECEMBER 31, 2010. OPERATING REVENUE The Company recorded a total of $15,415 consolidated revenue for the year ended December 31, 2011 compared to $18,226 for the same corresponding period in 2010.The revenue for the year ended December 31, 2011 which came from one single client, was a 15.4% decrease compared to the year ended December 31, 2010.The decrease was the result of our lack of success on our advertising strategy to engage and retain customers last year.We are in the process ofconducting research and testing which programs will be best suited to our targeted population.The consolidated gross loss for the year ended December 31, 2011 was recorded at approximately $26,305. Consolidated loss from operations decreased by $285,469 or 35% to $539,106 for the year ended December 31, 2011 from $824,575 for the corresponding year 2010. The reduction was attributable to lower general and administrative expenses compared to the same period in 2010. 12 Table of Contents SALES AND MARKETING EXPENSES Sales and Marketing expenses were $6,147 or 40% of total revenue in fiscal year 2011, compared to $7,495 or 41% of total revenue in the corresponding period of 2010, a decrease of 18%. The decrease was mainly due to slow implementation of our promotion strategy. GENERALAND ADMINISTRATIVE EXPENSES General and administrative expenses, inclusive of consulting and professional fees, for the year ended December 31, 2011 decreased by 36% to $506,654 from $794,487 in the corresponding period of 2010. The reduction in general and administrative expenses was the result of not having incurred management fees, impairment loss of fixed assets and loss on write-off of fixed assets.The general and administrative expenses included approximately $90,600 of salaries and related expenses, $87,000 of rental expense, $135,800 of computer technology expenses, $14,700 of depreciation expenses, and $162,700 of consulting and professional fees. PROVISION FOR IMPAIRMENT During the 2011 fiscal year, we recognized no impairment loss on plant and equipment. NETLOSS Net loss was $539,106 for the year ended December 31, 2011, as compared to a loss of $824,575, for the same corresponding period in 2010, a decrease of $285,469 or 35%. A majority of the net loss was the result of our general and administrative expenses. LIQUIDITY AND CAPITAL RESOURCES For the year ended December 31, 2011, we had a net loss of $539,106 compared to net loss of $824,575 for 2010, a decrease of 34%, and negative cash flows from operations of $517,162 and $613,216 for 2011 and 2010, respectively, a decrease of 15.6% year to year. Our continuation is dependent upon the continuing financial support of shareholders and cost-saving strategies.Immediate action to be considered is to reduce the unnecessary cost from operations in order to minimize the loss.However, there is no assurance that we will be successful in securing sufficient funds to sustain our operations. These and other factors raise substantial doubt about our ability to continue as a going concern. As of December 31, 2011, cash and cash equivalents totaled $21,402 compared to $16,367 for the year ended December 31, 2010, or an increase of 30.7%. This cash position was the result of a combination of net cash used in operating activities in the amount of $517,162 compared to $613,216 for the same corresponding period in 2010, net cash used in investing activities in the amount of $5,894 compared to $576 for the same corresponding period in 2010 and the net cash provided by financing activities in the amount of $528,054 compared to $576,440 for the same corresponding period in 2010. Net cash used in operating activities was mainly the result of the net loss of $539,106 offset by depreciation expenses amounting to $14,773 and changes in operating assets and liabilities amounting to $7,171.Net cash used in investing activities was mainly the additional purchase of plant and equipment of $5,894. Net cash provided by financing activities was primarily advances from a shareholder of $528,054 compared to $576,440 for the same period in 2010. We believe that the level of financial resources is a significant factor for our future development and, accordingly, may choose at any time to raise capital through private debt or equity financing to strengthen our financial position, facilitate growth and provide uswith additional flexibility to take advantage of business opportunities. OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. CRITICAL ACCOUNTING POLICIES In presenting our financial statements in conformity with generally accepted accounting principles, we are required to make estimates and assumptions that affect the amounts reported therein. Several of the estimates and assumptions we are required to make relate to matters that are inherently uncertain as they pertain to future events. However, events that are outside of our control cannot be predicted and, as such, they cannot be contemplated in evaluating such estimates and assumptions. If there is a significant unfavorable change to current conditions, it could result in a material adverse impact to our consolidated results of operations, financial position and liquidity. We believe that the estimates and assumptions we used when preparing our financial statements were the most appropriate at that time. Presented below are those accounting policies that we believe require subjective and complex judgments that could potentially affect reported results. However, the majority of our businesses operate in environments where we pay a fee for a service performed, and therefore the results of the majority of our recurring operations are recorded in our financial statements using accounting policies that are not particularly subjective, nor complex. 13 Table of Contents Impairment of long-lived assets Long-lived assets primarily include plant and equipment. We review our long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives are no longer appropriate. If the total of the expected undiscounted future net cash flows is less than the carrying amount of the asset, a loss is recognized for the difference between the fair value and carrying amount of the asset. Allowance for doubtful accounts We perform ongoing credit evaluations of our customers and adjust credit limits based upon customer payment history and current creditworthiness. We continuously monitor collections and payments from our customers and maintain a provision for estimated credit losses based upon our historical experience and any specific customer collection issues that have been identified. While such credit losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience credit loss rates similar to those we have experienced in the past. Measurement of such losses requires consideration of historical loss experience, including the need to adjust for current conditions, and judgments about the probable effects of relevant observable data, including present economic conditions such as delinquency rates and financial health of specific customers Item 7A. Quantitative and Qualitative Disclosures about Market Risk Credit Risk Financial instruments that potentially subject us to significant concentrations of credit risk consist principally of cash and accounts receivable. We perform ongoing credit evaluations of our customers’ financial condition, but do not require collateral to support such receivables. Exchange Rate Risk We cannot guarantee that the current exchange rate will remain steady; therefore there is a possibility that we could post the same amount of profit for two comparable periods and because of the fluctuating exchange rate actually post higher or lower profit depending on exchange rate of HK$ converted to US$ on that date. The exchange rate could fluctuate depending on changes in political and economic environments without notice. 14 Table of Contents Item 8. Financial Statements and Supplementary Data UONLIVE CORPORATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets 17 Consolidated Statements of Operations And Comprehensive Loss 18 Consolidated Statements of Cash Flows 19 Consolidated Statements of Changes in Stockholders’ Deficit 20 Notes to Consolidated Financial Statements 21 – 28 15 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Uonlive Corporation We have audited the accompanying consolidated balance sheets of Uonlive Corporation and its subsidiaries (“the Company”) as of December 31, 2011 and 2010, the related consolidated statements of operations and comprehensive loss, cash flows and changes in stockholders’ deficit for the years ended December 31, 2011 and 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred continuous losses and capital deficit, all of which raise substantial doubt about its ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HKCMCPA Company Limited HKCMCPA Company Limited Certified Public Accountants Hong Kong, China March 29, 2012 9 FLOOR, CHINACHEM HOLLYWOOD CENTRE, 1-13 HOLLYWOOD ROAD, CENTRAL, HONG KONG Tel: (852) 2573 2296
